UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-36763 MEDOVEX CORP. (Exact Name of Registrant as Specified in Its Charter) Nevada 46-3312262 (State or Other Jurisdiction (IRS Employer of Incorporation or Organization) Identification Number) 3279 Hardee Avenue Atlanta, Georgia (Address of Principal Executive Offices) (Zip Code) (844) 633-6839 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ☒Yes ☐No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) ☒Yes ☐ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ Smaller Reporting Company ☒ (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ☐ Yes ☒ No As of August 12, 2015, 10,824,742 shares of the registrant’s common stock were outstanding. MEDOVEX CORP. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1.Financial Statements (unaudited). 1 Consolidated Balance Sheets as of June 30,2015 and December 31, 2014 1 Consolidated Statements of Operations for the three and sixmonths ended June 30,2015 and 2014 2 Consolidated Statement of Stockholders’ Equity for the six months ended June 30, 2015 3 Consolidated Statements of Cash Flows for the six months ended June 30,2015 and 2014 4 Notes to Consolidated Financial Statements 5 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. 16 Item 3.Quantitative and Qualitative Disclosures About Market Risk. 20 Item 4.Controls and Procedures. 20 PART II – OTHER INFORMATION Item 1. Legal Proceedings. 21 Item 1A. Risk Factors. 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 21 Item 3. Defaults Upon Senior Securities. 21 Item 4. Mine Safety Disclosures. 21 Item 5. Other Information. 21 Item 6. Exhibits. 21 SIGNATURES 22 -i- SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q contains “forward-looking statements” as defined under United States federal securities laws. These statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by the forward-looking statements. Forward-looking statements include, but are not limited to, statements about: • our ability to market, commercialize and achieve broadermarket acceptance for our products; • our ability to successfully expand, and achieve full productivity from,our sales, clinical support and marketingcapabilities; • our ability to successfully complete the development of, and obtain regulatory clearance or approval for, our products; and • the estimates regarding the sufficiency of our cash resources or ability to maintain or grow sources of revenue. In some cases, you can identify forward-looking statements by terms such as “anticipates,” “believes,” “could,” “estimates,” “expects,” “intends,” “may,” “plans,” “potential,” “predicts,” “projects,” “should,” “will,” “would,” and similar expressions intended to identify forward-looking statements, although not all forward-looking statements contain these words. Although we believe that we have a reasonable basis for each forward-looking statement contained in this Quarterly Report, we caution you that these statements are based on a combination of facts and factors currently known by us and our projections of the future, about which we cannot be certain. You should also refer to the section of our Annual report on Form 10-K entitled “Risk Factors” for a discussion of important factors that may cause our actual results to differ materially from those expressed or implied by our forward-looking statements. As a result of these factors, we cannot assure you that the forward-looking statements in this Quarterly Report will prove to be accurate. Furthermore, if our forward-looking statements prove to be inaccurate, the inaccuracy may be material. In light of the significant uncertainties in these forward-looking statements, you should not regard these statements as a representation or warranty by us or any other person that we will achieve our objectives and plans in any specified time frame, or at all. We do not undertake to update any of the forward-looking statements after the date of this Quarterly Report, except to the extent required by applicable securities laws. EXPLANATORY NOTE The Company is filing this Amended Form 10-Q for the purpose of making changes to Item 4 Internal Controls and refiling the appropriate certifications. -ii- PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS MEDOVEX CORP. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS June 30, 2015 December 31, 2014 (unaudited) (audited) Assets Current Assets Cash $ $ Prepaid expenses Inventory Other Total Current Assets Property and Equipment, net of accumulated depreciation Patent acquired from Streamline, Inc. Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities Accounts payable $ $ Accrued liabilities Total Current Liabilities Long-Term Liabilities Notes Payable Total Long-Term Liabilities Total Liabilities Stockholders' Equity Preferred stock - $.001 par value: 500,000 shares authorized, no shares outstanding Common stock - $.001 par value: 49,500,000 shares authorized, 11,256,175 and 9,172,480 shares issued at June 30, 2015 and December 31, 2014, respectively, 11,230,027 and 9,172,480 shares outstanding at June 30, 2015 and December 31, 2014, respectively Additional paid-in capital Accumulated deficit during the development stage ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See notes to consolidated financial statements -1- MEDOVEX CORP. AND SUBSIDIARY UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended June 30, Six Months Ended June 30, Revenues $ Operating Expenses General and administrative Research and development Total Operating Expenses Net Loss $ ) $ ) $ ) $ ) Basic and diluted net loss per common share $ ) $ ) $ ) $ ) Basic and diluted weighted average common shares outstanding See notes to consolidated financial statements -2- MEDOVEX CORP. AND SUBSIDIARY UNAUDITED CONSOLIDATED STATEMENT OF STOCKEHOLDERS’ EQUITY For the six months ended June 30, 2015 Total Common Stock Additional Accumulated Stockholders' Shares Amount Paid-in Capital Deficit Equity Balance - December 31, 2014 $ Issuance of common stock to underwriters. 1,083,928 Value of common stock to acquire Streamline on date of closing at $4.50 per share Stock based compensation Net loss ) ) Balance - June 30, 2015 $ $ $ ) $ See notes to consolidated financial statements -3- MEDOVEX CORP. AND SUBSIDIARY UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS Six Months Ended June 30, Cash Flows from Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock based compensation Changes in operating assets and liabilities, net of effects of acquisition: Prepaid expenses Accounts payable ) Accrued liabilities Net Cash Used in Operating Activities ) ) Cash Flows from Investing Activities Acquisition of Streamline, Inc., net of cash received ) Expenditures for property and equipment ) ) Net Cash Used in Investing Activities ) ) Cash Flows from Financing Activities Principal payments under note payable obligation ) Deferred initial public offering costs ) Collection of subscription receivable Proceeds from issuance of common stock from underwriter’s overallotment Net Cash Provided by Financing Activities ) Net Decrease in Cash ) ) Cash - Beginning of period Cash - End of period $ $ Non-cash investing and financing activities Issuance of common stock for acquisition of Streamline $ $ See notes to consolidated financial statements -4- MEDOVEX CORP. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2 Note 1 - Organization and Significant Accounting Policies Description of Business MedoveX Corp. (the “Company” or “MedoveX”), was incorporated in Nevada on July 30, 2013 as SpineZ Corp. (“SpineZ”) and changed its name to MedoveX Corp. on March 20, 2014.MedoveX is the parent company of Debride Inc. (“Debride”), which was incorporated under the laws of the State of Florida on October 1, 2012. On September 3, 2013, Debride entered into an Agreement and Plan of Merger with SpineZ, a privately owned company with no operations (the “SpineZ Merger”). The SpineZ Merger was effectuated as a share exchange transaction in which the former stockholders of Debride exchanged each share that they owned of Debride for 1.936 shares of SpineZ.As a result of the SpineZ Merger, the former owners of Debride became 53% majority owners of SpineZ.The Company accounted for this transaction as a reverse merger and recapitalization of Debride into SpineZ. The Company is a development stage enterprise that has acquired a patent, patent applications and other intellectual property rights relating to the use, development, and commercialization of the DenerveX Device (“DenerveX”). DenerveX is a device that is intended to be used in the treatment of conditions resulting from the degeneration of joints in the spine that cause back pain. In March 2014, SpineZ changed its legal name to MedoveX Corp. and effectuated a 1 for 2 reverse stock split. All share related amounts in the accompanying consolidated financial statements and notes thereto have been retroactively adjusted to reflect this reverse split. On March 9, 2015, the Board of Directors of MedoveX and Streamline, Inc., a Minnesota corporation (“Streamline”), approved an Agreement and Plan of Merger (the “Merger Agreement”). On March 24, 2015, Streamline shareholders approved the Merger Agreement and the transaction closed immediately thereafter. Under the Merger Agreement, STML Merger Sub, Inc. a wholly-owned subsidiary of MedoveX, merged with Streamline, and thus Streamline became a wholly-owned subsidiary of MedoveX. Streamline is in the business of designing, developing, manufacturing and marketing 510(k) exempt products for use in the medical field. Note 2 - Summary of Significant Accounting Policies Basis of Presentation and Principles of Consolidation These consolidated financial statements include the accounts of MedoveX Corp. and its wholly-owned subsidiary, Streamline. All intercompany accounts and transactions have been eliminated in consolidation. Unaudited interim results The accompanying consolidated balance sheet as of June 30, 2015, consolidated statements of operations for the three and six months ended June 30, 2014 and 2015, statements of changes in stockholders’ equity for the six months ended June 30, 2015 and the statements of cash flows for the six months ended June 30, 2015 and 2014 are unaudited.The unaudited interim consolidated financial statements have been prepared on the same basis as the annual consolidated financial statements and, in the opinion of management, reflect all adjustments which included only normal recurring adjustments, necessary to present fairly the Company’s financial position and results of operations and cash flows for the three and six months ended June 30, 2015. The financial data and other information disclosed in the notes to the consolidated financial statements related to the three and six month periods are unaudited. The results for the three and six months ended June 30, 2015 are not necessarily indicative of the results to be expected for the year ending December 31, 2015 or for any other interim period or for any future year. -5- Use of Estimates In preparing the financial statements, generally accepted accounting principles in the United States (U.S. GAAP) requires disclosure regarding estimates and assumptions used by management that affect the amounts reported in financial statements and accompanying notes. The Company’s significant estimates currently include the fair value, useful life and carrying amount of its patented technology, the deferred income tax asset and the related valuation allowance, and the fair value of its share based payment arrangements. For those estimates that are sensitive to the outcome of future events, actual results could differ from those estimates. Note 2 - Summary of Significant Accounting Policies (continued) Cash The Company considers all highly liquid investments with original maturities of three months or less to be cash equivalents. The Company’s cash balances at December 31, 2014 and June 30, 2015 consists of funds deposited in checking accounts with commercial banks. Concentration of Credit Risk Financial instruments, which potentially subject the Company to concentrations of credit risk, consist solely of cash. At times throughout the year, the Company may maintain certain bank account balances in excess of FDIC insured limits. At December 31, 2014 and June 30, 2015, the Company had cash deposits that exceeded federally insured deposit limits. The Company believes that its funds are deposited in high credit quality financial institutions. The Company has not experienced any losses in such accounts to date and believes it is not exposed to any significant credit risk associated with its cash deposits. Property and Equipment Property and equipment are stated at cost and are depreciated using the straight-line method over the estimated useful lives of the related assets, generally three to five years. Repairs and maintenance are expensed as incurred. Improvements and betterments, which extend the lives of the assets, are capitalized. Research and Development Research and development costs are expensed as incurred. Advertising The Company expenses all advertising costs as incurred.No advertising costs were incurred for the three and six months ended June 30, 2014. For the three and six months ended June 30, 2015, advertising costs were approximately $7,000 and $11,000, respectively. Stock-Based Compensation The Company accounts for stock-based compensation in accordance with the Financial Accounting Standard Board’s Accounting Standards Codification ASC 718 Compensation — Stock Compensation (“ASC 718”). ASC 718 addresses all forms of share-based payment (“SBP”) awards including shares issued under employee stock purchase plans and stock incentive shares. Under ASC 718 awards result in a cost that is measured at fair value on the awards’ grant date, based on the estimated number of awards that are expected to vest and will result in a charge to operations. -6- Income Taxes The Company accounts for income taxes under ASC 740, Income Taxes, which requires recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements or tax returns. Under this method, deferred tax assets and liabilities are based on the differences between the financial statement and tax bases of assets and liabilities using enacted tax rates in effect for the year in which the differences are expected to reverse. Deferred tax assets are reduced by a valuation allowance to the extent management concludes it is more likely than not that the asset will not be realized. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The standard under ASC 740 addresses the determination of whether tax benefits claimed or expected to be claimed on a tax return should be recorded in the financial statements. Under ASC 740, the Company may recognize the tax benefit from an uncertain tax position only if it is more likely than not that the tax position will be sustained on examination by the tax authorities, based on the technical merits of the position. The tax benefits recognized in the financial statements from such a position should be measured based on the largest benefit that has a greater than fifty percent likelihood of being realized upon ultimate settlement. ASC 740 also provides guidance on de-recognition, classification, interest and penalties on income taxes, accounting in interim periods and requires increased disclosures. As of December 31, 2014, and June 30, 2015 the Company does not have a liability for unrecognized tax uncertainties. The Company’s policy is to record interest and penalties on uncertain tax positions as a component of income tax expense. As of June 30, 2015, the Company has not incurred any interest or penalties relating to uncertain tax positions. Note 2 - Summary of Significant Accounting Policies (continued) Loss per Share Basic loss per share is computed on the basis of the weighted average number of shares outstanding for the reporting period. Diluted loss per share is computed on the basis of the weighted average number of common shares plus dilutive potential common shares outstanding using the treasury stock method. Any potentially dilutive securities are anti-dilutive due to the Company’s net losses. For the years presented, there is no difference between the basic and diluted net loss per share: 235,000 common stock options outstanding were considered anti-dilutive for the periods presented. Business combinations The Company completed an acquisition on March 25, 2015. This transaction was recorded using guidelines provided by ASC 805, Business Combinations. Following these guidelines, the consideration paid by MedoveX for Streamline was measured on the date of acquisition. An independent valuation of Streamline was performed using the discounted cash flow method. Based on the estimated value of Streamline, the consideration paid by MedoveX and the tangible assets of Streamline, Management determined that all of the intangible portion of the purchase price should be assigned to a technology based intangible asset called “Patent Acquired from Streamline”. There was no value assigned to goodwill, and no bargain purchase was applicable. This preliminary purchase price allocation is subject to material change pending the completion of the valuation of the assets and liabilities assumed. The Company expects the purchase price allocation to be finalized no later than within one year of the acquisition date. Inventory Inventory consists of finished goods units for sale of the Streamline IV Suspension System (IV Poles). Inventory is valued at the lower of cost or market, using the first–in, first-out (FIFO) method. The Company does not believe any inventory reserve is required as of June 30, 2015. -7- intangible assets The Company does not amortize intangible assets with indefinite useful lives. Such assets are required to be tested for impairment at least annually, or sooner whenever events or changes in circumstances indicate that the assets may be impaired. The Company performs its intangible asset impairment tests in the fourth quarter of each year. Note 3 - Property and Equipment Property and equipment, net, consists of the following: Useful Life June 30, December 31, Furniture and fixtures 5 years $ $ Computers and software 3 years Less accumulated depreciation ) ) Total $ $ Depreciation expense amounted to $1,700 and $3,184, respectively, for the three and six months ended June 30, 2015.Depreciation expense amounted to $386 and $679, respectively, for the three and six months ended June 30, 2014. Note 4 – Patent Assignment and Contribution and Royalty Agreements On February 1, 2013, the Company issued 750,108 shares of common stock to Scott Haufe, M.D.(“Dr. Haufe”) pursuant to the terms of a Contribution and Royalty Agreement dated January 31, 2013 between the Company and Dr. Haufe. This agreement provides for the Company to pay Dr. Haufe royalties equal to 1% of revenues earned from sales of any and all products derived from the use of the DenerveX technology. Royalties are payable to Dr. Haufe within 30 days after the close of each calendar quarter based on actual cash collected from sales of applicable products.The royalty period expires on September 6, 2030. Note 5– Acquisitions On March 25, 2015, the Company acquired Streamline Inc. pursuant to an Agreement and Plan of Merger dated March 9, 2015.As a result of this transaction, Streamline, Inc. is now a wholly owned subsidiary of the Company. Under the terms of the Agreement and Plan of Merger, the Company paid $1,397,466 cash and 1,875,000 shares of common stock. Streamline is in the business of designing, developing, manufacturing and marketing 510(k) and 510(k) exempt products for use in the medical field. Per the approved Agreement and Plan of Merger with Streamline, the Company is to issue an aggregate of 1,875,000 shares of MedoveX common stock upon receipt of a transmittal letter from each Streamline shareholder. As of June 30, 2015, the Company had received transmittal letters from Streamline shareholders representing 1,648,852 shares of MedoveX common stock. While the assumption is the remaining shareholders will return a letter, the agreement is structured such that if a shareholder does not return a letter, no shares are issued. Additionally, 200,000 shares of MedoveX common stock are being held in escrow until September 25, 2016 to secure Streamline’s indemnification obligations under the Merger Agreement. The terms of the Merger Agreement also require a commitment by MedoveX to supply a minimum of $750,000 in working capital to the Streamline subsidiary, to fund the operations and product development of the Company as needed.Of the $750,000 working capital commitment, approximately $178,000 and $189,000, respectively, has been spent for the three and six month periods ended June 30, 2015. The closing price of the common stock on March 25, 2015 was $4.50 per share. Based on this price and cash consideration, the acquisition of Streamline was valued at $9,834,966. -8- The following is a summary of the preliminary allocation of the estimated fair value of Streamline. Assets acquired Cash $ Inventory Other assets Patent acquired from Streamline Total assets acquired Liabilities assumed Accounts payable Accrued liabilities Notes Payable Total Net assets acquired $ During the three months ended June 30, 2015, the Company determined that approximately $344,000 of legal expenses paid as part of the Streamline acquisition agreement were incorrectly capitalized.Consequently, an adjustment was made to reflect the recognition of this expense during the three months ended June 30, 2015.The effect of this adjustment would have resulted in an approximately $344,000 increase to the Company’s overall net loss for the three months ended March 31, 2015, and a decrease to the investment in Streamline asset account by approximately $344,000 at March 31, 2015. Below is the as adjusted effect on net income, in total and per share, for the three months ended March 31, 2015: Three Months Ended March 31, 2015 As Adjusted Previously Reported Net Loss $ ) $ ) Basic and diluted net loss per common share $ ) $ ) Basic and diluted weighted average common shares outstanding Note 5 – Acquisitions (Continued) Below is the as adjusted effect of the adjustment on the balances of the investment in Streamline account and accumulated deficit as of March 31, 2015: For the period ended March 31, 2015 As Adjusted Previously Reported Investment in Streamline $ $ Accumulated deficit $ $ -9- The results of operations of Streamline are included in the consolidated statements of operations beginning from the acquisition date. The following unaudited condensed pro forma financial information presents the results of operations as if all acquisitions in 2015 had taken place on January 1, 2014 and 2015.The unaudited condensed pro forma financial information was prepared for comparative purposes only and is not necessarily indicative of what would have occurred had the acquisition been made at that time or of results which may occur in the future. Three Months Ended Six Months Ended Three Months Ended Six Months Ended June 30, 2014 June 30, 2014 June 30, 2015 June 30,2015 Pro Forma Revenues $
